FILE COPY




                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-17-00085-CR
                               NO. 02-17-00086-CR
                               NO. 02-17-00087-CR


DARNELL HAYNIE AKA DARNELL                                           APPELLANT
HANEY

                                         V.

THE STATE OF TEXAS                                                         STATE

                                     ------------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
             TRIAL COURT NO. 1485870D, 1440818D, 1442689D

                                     ------------

                                     ORDER

                                     ------------

        On the court’s own motion, it is ORDERED that the trial court clerk deliver

the originals of Court’s Exhibit No. 1 (DVD), State’s Exhibit No. 10 (CD), State’s

Exhibit No. 17 (DVD), State’s Exhibit No. 52 (DVD), State’s Exhibit No. 53 (DVD),

and State’s Exhibit No. 54 (DVD) to this court no later than Thursday, July 5,

2018.

        The exhibits will be returned to the trial court upon issuance of the

mandate.
                                                                        FILE COPY




      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court clerk, and the court reporter.

      DATED June 28, 2018.

                                                     PER CURIAM




                                           2